Citation Nr: 0306931	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  97-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic motion 
sickness, claimed as due to service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran service connection for 
motion sickness, claimed as secondary to service-connected 
hearing loss.  Subsequently, the veteran perfected his appeal 
regarding this issue and, in August 2002, additional Board 
development was performed pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. 
§ 19.9(a)(2)).  At present, following completion of the 
requested Board development, the issue of service connection 
for chronic motion sickness, claimed as due to service-
connected bilateral hearing loss, is before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's chronic motion sickness is shown to be 
causally or etiologically related to the service-connected 
hearing loss. 


CONCLUSION OF LAW

The veteran's chronic motion sickness is proximately due or 
the result of the service-connected bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West 2002) (VCAA); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects a case such as this because the claim was 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.     

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed, via the December 1996 Statements of the Case, an 
April 2001 RO letter, and the various Supplemental Statements 
of the Case issued in 1997, 2000, 2001, and 2002, of the 
evidence needed to prove his claim on appeal.  Additionally, 
via the April 2001 RO letter, the veteran was provided with 
specific information concerning the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  The veteran 
underwent various VA examinations in 1997, 1998 and 2002.  
Additionally, the veteran has not referenced any additional 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the claim.  He was also given the 
opportunity to present testimony during an appeal hearing, 
but he declined such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2002).  As well, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At present, the veteran is service connected for bilateral 
hearing loss and tinnitus, and contends that he is entitled 
to service connection for motion sickness, claimed as 
secondary to his service-connected hearing problems.  In this 
regard, the service medical records indicate that the veteran 
was seen for decreased hearing during his active service.  
Specifically, the veteran's July 1964 separation examination 
notes partial deafness in his right ear, and a July 1964 
report of medical history shows he had right ear hearing 
impairment at that time, and that he had sea sickness, first 
experienced in February 1962.  According to the veteran's DD-
214, he served as a light weapons infantryman during active 
service.

The postservice medical evidence includes July 1975 records 
from Beltone Hearing Aid Service, September 1975 records from 
H. Cho, M.D., and an October 1975 VA examination report 
showing the veteran had hearing loss and tinnitus.  
Additionally, medical records from Suncoast Medical Clinic, 
Inc., dated from 1989 to 1993 include April 1989 notations 
indicating that the veteran was status post automobile 
accident with residual neck pain and headaches since March 
1988, that he had a severe fire ant allergy, and that he 
complained of hearing loss and chronic tinnitus.  As well, 
March 1992 notations reveal the veteran denied any dizziness 
at that time.

December 1992 VA audio and audio-ear disease examination 
reports are negative for any complaints of dizziness or 
history of vertigo.  However, medical records from a VA 
Medical Center (VAMC) dated from 1992 to 2000 include 
November 1992 notations which for the first time show indicia 
of the veteran's motion sickness.  Specifically, the November 
1992 records show the veteran complained of some orthostatic 
lightheadedness, as well as facial numbness and altered taste 
and smell.  April 1996 notations also indicate that the 
veteran had complaints of motion sickness and that he had had 
"balance problems" for six months.  

In May 1996, the veteran underwent an electronystagmogram 
(ENG) at a VA facility.  A medical questionnaire associated 
with the ENG report indicates the veteran reported dizziness 
for the prior four years with daily attacks, and that he 
believed it was related to his right ear hearing problems.  
As well, a May 1996 ENG interpretation report shows that the 
veteran's right ear was within normal limits, and that there 
was no evidence of any ocular motor system or significant 
indicators of vestibulopathy. The impression was probable 
orthostasis.  

A July 1996 VA magnetic resonance imaging (MRI) report 
provides an impression of no evidence of acoustic neuromas or 
cerebellum pontine angle mass lesions.  And, a July 1996 VA 
outpatient record reflects that the 1996 MRI did not reveal 
any abnormality or acoustic neuroma, but noted the veteran's 
right ear had "deteriorated both [with] cochlear and 
vestibular components."

A February 1997 VA audio examination report shows the veteran 
reported symptoms of motion sickness, which most likely 
involve disequilibrium.  However, the examiner noted that 
motion sickness or disequilibrium and tinnitus do not cause 
each other, as both motion sickness and tinnitus are symptoms 
of disturbances or deterioration within the inner ear.  
Nevertheless, at this time the examiner did not provide an 
opinion as to whether the veteran's motion sickness was 
related to his hearing loss. 

A February 1997 VA audio-ear examination report indicates the 
veteran complained of imbalance, light-headedness, occasional 
mild facial numbness with altered face, and motion sickness 
frequently accompanied by nausea and vomiting.  However, upon 
examination, no evidence of imbalance or associated upper 
respiratory disease was found.  The veteran's diagnoses 
included hearing impairment, tinnitus, noise exposure in 
service, and orthostasis with no evidence of peripheral 
vestibulopathy on electronystagmography in July 1996.  Also, 
no evidence of pathology of the internal auditory canals was 
found, per 1992 and 1996 Magnetic Resonance Imagings.

In July 1998, the veteran underwent a VA ear-disease 
examination.  At this time, he reported many years of motion 
sickness, especially noticeable during sea and car traveling, 
with occasional loss of balance when standing.  Upon 
examination, the veteran was diagnosed with bilateral hearing 
impairment, tinnitus, chronic motion sickness, and possible 
orthostasis per a 1996 ENG with normal function of the 
peripheral vestibular system.  It was the examiner's opinion 
that motion sickness is not a consequential condition of 
hearing impairment, as it is believed to be a mismatch of 
vestibular and oculi stimuli with essentially perfectly 
normal vestibular function.  In the veteran's case, if 
vestibular functions were impaired along with his hearing 
loss, evidence of such impairment would be probably found 
(i.e. by abnormal caloric tests or ENG, auditory and 
brainstem responses or Magnetic Resonance Imaging (MRI) along 
with vertigo).  However, no such evidence was found at this 
time.  A repeat audiogram and ENG with auditory brainstem 
response (ABR) was recommended.

Pursuant to the July 1998 VA examination's recommendation, 
the veteran underwent an additional VA ear disease 
examination in August 1998.  At this time, the veteran was 
found to have bilateral sensorineural hearing loss, abnormal 
ABR suggestive of retrocochlear disease for the right ear, 
and abnormal ENG indicating unilateral vestibular paresis for 
the right ear.  An additional medical opinion from an 
otorhinolaryngologist was recommended. 

Pursuant to the August 2002 Board's development request, the 
veteran underwent a VA audiologic examination in June 2002, 
which revealed his pure tone thresholds, in decibels, for the 
left ear were 25, 25, 55, 55, 60, and for the right ear were 
45, 40, 70, 95, 115, both measured at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively. 

Furthermore, pursuant to the Board's additional development, 
the veteran underwent a VA ear disease examination in 
November 2002 which reflected that, since he left the army, 
he had had markedly decreased hearing, right worse than the 
left, increased imbalance with loss of position and falling 
down, severe ringing in the ears, daily unsteadiness or 
dizziness, and seasickness, carsickness and airsickness.  
Upon examination, the veteran was diagnosed with bilateral 
severe sensorineural hearing loss, right greater than the 
left, chronic tinnitus, and chronic recurrent dizziness and 
vertigo.  More importantly, it was the examiner's opinion 
that the veteran's chronic dizziness and vertigo were 
probably stemming from an inner-ear abnormality such as 
Minihre's like syndrome, and that this Minihre's like 
syndrome of vertigo, ear fullness, tinnitus and hearing loss 
were more likely than not related his military experience.  
The examiner further stated that the veteran's inner-ear 
development of Minihre's like syndrome with severe 
sensorineural hearing loss was more likely than not related 
to his military service, as well as that his vertigo was also 
more likely than not related to his hearing loss through 
interactions between the inner-ear, cerebellum and the brain.

The Board finds that the medical evidence supports a grant of 
the veteran's claim of service connection for chronic motion 
sickness, claimed as due to service-connected bilateral 
hearing loss.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this respect, the 
Board notes that prior VA examinations, including the July 
1998 VA ear disease examination report discussed above, 
tended to show that the veteran's chronic motion sickness was 
not related to his service-connected hearing loss or to his 
service.  However, the Board also notes that, per the 
November 2002 VA ear disease examination report, the evidence 
of record also tends to show that the veteran's currently 
diagnosed chronic motion sickness is more likely than not 
related to the service-connected bilateral hearing loss 
through interactions between the inner-ear, cerebellum and 
the brain. 

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection for 
chronic motion sickness, claimed as due to service-connected 
bilateral hearing loss, is granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Service connection for chronic motion sickness is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

